Citation Nr: 1415827	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a bilateral hand disability.  

2. Entitlement to service connection for a low back disability. 

3. Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss.  

4. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from June 2007 to March 2013.  In the March 2012 and March 2013 Supplemental Statements of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims.  

This appeal was processed using the Veterans Benefits Management System (VBMS) system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  

The Veteran testified at a hearing in June 2013 before the undersigned.  A copy of the transcript has been placed the Veteran's electronic claims file.  The record was held open for an additional 30 days, during which the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

In April 2012, an accredited attorney (A.F.) submitted a fee agreement.  However, it was not accompanied by a VA Form 21-22a.  In August 2012, the Veteran submitted a properly executed VA Form 21-22 in favor of Disabled American Veterans, which has not been revoked.  Therefore, the Veteran's proper representative is Disabled American Veterans, who represented him at his June 2013 hearing before the undersigned.  38 C.F.R. § 14.629 (2013). 

In October 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further development and it has now been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a traumatic brain injury (TBI) and for residuals of surgery for ptosis of the eyelids have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a bilateral hand disability, characterized as osteoarthritis, that began during active service or is related to an incident of service. 

2. The Veteran had, at worst, Level IX hearing loss in his right ear in October 2007 and in November 2013 and Level VII hearing loss in his left ear in October 2007.  


CONCLUSIONS OF LAW

1. The Veteran's bilateral hand disability, characterized as osteoarthritis, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The criteria for a disability rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in October 2007 satisfied the duty to notify provisions with regard to the Veteran's claims.  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his increased rating claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition to providing objective test results, the dates VA examiners described the functional effects caused by the Veteran's hearing loss, as discussed below.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  He testified at a hearing in April 2013.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There was substantial compliance with the Board's October 2013 remand to obtain an adequate VA examination for the Veteran's hearing loss claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO did not substantially comply with the Board's directive to obtain an adequate examination for the Veteran's bilateral hand claim, but that claim is being granted below.  

II. Entitlement to Service Connection for a Bilateral Hand Disability

The Veteran has been diagnosed with bilateral arthritis of the hands.  Credible lay evidence has been submitted to show that the Veteran was a member of his unit's boxing team and sustained hand trauma from punching.  The first two elements of a service connection claim are satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Private medical records from Dr. R. P. provide probative evidence in support of the Veteran's claim.  In July 2006 opinion he found that the Veteran sustained injuries to his finger joints from boxing.  In October 2007 he noted that the Veteran had "service related osteoarthritis of both hands secondary to boxing while in the military service," and that he sustained trauma "...of course in the boxing division, and developed injuries to finger joints including osteoarthritis."  However, the opinion of the November 2013 VA examiner is speculative and therefore not probative.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The Board finds that the preponderance of the evidence is in favor of the Veteran's claim.  The benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  The statements from Dr. R. P. satisfy the nexus element of a service connection claim.  Hickson, 12 Vet. App. at 253.  Service connection is granted.  

III. Entitlement to an Increased Evaluation for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2013).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2013).  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2013).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  

The Veteran underwent a VA audiology examination in August 2006.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
75
75
LEFT
40
40
65
65
75

The average puretone threshold was 69 in the right ear and 61 in the left ear.  His Maryland CNC word recognition was 54 percent in the right ear and 64 percent in the left ear.  During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2013); see also Martinak, 21 Vet. App. at 455-56.  Specifically, he had problems understanding conversations such that he asked people to repeat themselves and had difficulty hearing the television and the telephone.  

Applying the results of the August 2006 examination to Table VI reflects that the Veteran had Level VIII hearing loss in his right ear and Level VI hearing loss in his left ear.  The Veteran's right ear hearing loss meets the criteria for an exceptional pattern of hearing loss as set forth in 38 C.F.R. § 4.86(a) (2013).  Applying the results of his right ear testing to Table VIA reflects Level V hearing loss in his right ear.  Therefore the higher result from applying Table VI will be used for his right ear.  Applying Level VIII for the right ear and Level VI for the left ear to Table VII results in a 40 percent disability rating.  38 C.F.R. § 4.85 (2013).

The Veteran underwent a second VA audiology examination in October 2007.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
70
80
LEFT
45
50
60
70
80

The average puretone threshold was 68 in the right ear and 65 in the left ear.  His Maryland CNC word recognition was 42 percent in the right ear and 74 percent in the left ear.  During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2013); see also Martinak, 21 Vet. App. at 455-56.  Specifically, he had difficulty understanding women's voices when background noise was present.  

Applying the results of the October 2007 examination to Table VI reflects that the Veteran had Level IX hearing loss in his right ear and Level V hearing loss in his left ear.  The results of his audiogram did not show that he had an exceptional pattern of hearing loss in either ear.  38 C.F.R. § 4.86 (2013).  Applying those levels to Table VII results in a 40 percent disability rating.  38 C.F.R. § 4.85 (2013).

The Veteran underwent a third VA audiology examination in March 2011.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
80
75
LEFT
40
40
60
70
75

The average puretone threshold was 70 in the right ear and 61 in the left ear.  His Maryland CNC word recognition was 70 percent in the right ear and 80 percent in the left ear.  During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2013); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, he stated that he had decreased hearing sensitivity.   

Applying the results of the March 2011 examination to Table VI reflects that the Veteran had Level VI hearing loss in his right ear and Level IV hearing loss in his left ear.  The Veteran's right ear hearing loss meets the criteria for an exceptional pattern of hearing loss as set forth in 38 C.F.R. § 4.86(a) (2013).  Applying the results of his right ear testing to Table VIA also reflects Level VI hearing loss in his right ear and so it does not matter which table was used to calculate the result in Table VII.  Applying Level VI for the right ear and Level IV for the left ear to Table VII results in a 20 percent disability rating.  38 C.F.R. § 4.85 (2013).

The Veteran underwent a fourth VA audiology examination in December 2012.  His puretone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
80
80
70
LEFT
40
40
65
70
75

The average pure tone threshold was 72 in the right ear and 62 in the left ear.  His Maryland CNC word recognition was 50 percent in the right ear and 62 percent in the left ear.  During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2013); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, the Veteran had difficulty understanding conversations.  He asked people to repeat themselves and could not hear the television.  He stated that he could hear better if people faced him when speaking.    

Applying the results of the December 2012 examination to Table VI reflects that the Veteran had Level VIII hearing loss in his right ear and Level VI hearing loss in his left ear.  The Veteran's right ear hearing loss meets the criteria for an exceptional pattern of hearing loss as set forth in 38 C.F.R. § 4.86(a) (2013).  Applying the results of his right ear testing to Table VIA reflects Level VI hearing loss in his right ear.  Therefore the higher result from Table VI will be used.  Applying Level VIII for the right ear and Level VI for the left ear  to Table VII results in a 40 percent disability rating.  38 C.F.R. § 4.85 (2013).

The Veteran underwent his fifth and most recent VA audiology examination in November 2013.  His puretone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
80
85
75
LEFT
45
45
60
75
75

The average puretone threshold was 76 in the right ear and 64 in the left ear.  His Maryland CNC word recognition was 40 percent in the right ear and 68 percent in the left ear.  During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2013); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, the Veteran had problems hearing his wife, family members, and friends "in a variety of environments, especially if they are not looking directly at him." He also turned the volume on the television too high unless he used his assistive device.  Even with hearing aids, he stated that he still had difficulty understanding conversations unless the speakers faced him directly.  

Applying the results of the November 2013 examination to Table VI reflects that the Veteran had Level IX hearing loss in his right ear and Level V hearing loss in his left ear.  The Veteran's right ear hearing loss meets the criteria for an exceptional pattern of hearing loss as set forth in 38 C.F.R. § 4.86(a) (2013).  Applying the results of his right ear testing to Table VIA reflects Level VI hearing loss in his right ear.  Therefore the higher result from Table VI will be used.  Applying Level IX for the right ear and Level V for the left ear results in a 40 percent disability rating.  38 C.F.R. § 4.85 (2013).

Based upon the results from the five VA examinations discussed above the Board finds that the criteria for a disability evaluation in excess of 40 percent have not been met.  38 C.F.R. §§ 4.85, 4.86 (2013).   

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, particularly in the presence of excessive background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing conversations, music, the telephone, and the television, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

As a result, the Board finds the results of the five VA examinations to be more probative than the lay evidence, and a disability evaluation in excess of 40 percent for bilateral hearing loss must be denied.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign a rating in excess of 40 percent during the appeal period and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's bilateral hearing loss are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral hearing loss, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  

In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of difficulty understanding conversations unless the speakers are facing him, hearing women's voices, difficulty hearing the television without increasing the volume, asking people to repeat themselves, difficulty hearing on the telephone, and inability to hear music, when going dancing, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations, even in the presence of background noise.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a) (2013)).

In support of this finding, the Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's reported symptoms that occur outside of laboratory testing, as described above, are factors contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Accordingly, the Board has determined that referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Service connection for a bilateral hand disability, characterized as osteoarthritis, is granted.  

A disability evaluation in excess of 40 percent for bilateral hearing loss is denied.  


REMAND

During his June 2013 hearing testimony regarding his back disability, the Veteran stated that he was in receipt of benefits from the Social Security Administration (SSA).  The RO has not had the opportunity to attempt to obtain these potentially relevant records.  

At his March 2013 VA spine examination, the Veteran reported that he received VA treatment as early as 1999.  The earliest VA treatment records in the electronic claims file are from 2006.  The RO must attempt to obtain these additional outstanding earlier VA treatment records.  

The Board remanded the Veteran's back claim to obtain an etiology opinion.  The November 2013 examiner provided a speculative rationale ("probably"; "may have"), which is inadequate in this case.  A non-speculative opinion must be obtained.  

Lastly, TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has claimed entitlement to an increased rating for his service-connected bilateral hearing loss and has stated that he is unable to work, including due to his service-connected bilateral hearing loss and his now service-connected bilateral hand disability.  Roberson v. Principi, 251 F.3d 1378  (Fed. Cir. 2001).  Therefore, a claim for TDIU has been raised in conjunction with his increased evaluation claim on appeal.  Further the rating assigned by the RO for the Veteran's bilateral hand disability may impact his claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  On remand, the RO should adjudicate the TDIU claim, taking into consideration the Board's grant of service connection for a bilateral hand disability.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records prior to 2006 that may exist.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).   The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. The RO should obtain the Veteran's SSA records.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) (2013), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2013).  

3. Review the claims file and ensure the development actions have been completed.  Then, return the Veteran's claims file to the examiner who conducted the November 2013 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a) The entire electronic claims file (including records contained in Virtual VA and VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) Only if a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The reports of the March 2013 and November 2013 VA examinations. 

ii) The Veteran's June 2013 hearing testimony. 

iii) July 2006 and October 2007 opinions from Dr. R. P., the Veteran's private physician.  

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability began during active service, is related to any incident of service (including boxing and parachuting), or began within one year after discharge from active service in July 1958. 

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to a TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


